13-2626
         Xiong v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 922 420
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                GUIDO CALABRESI,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       YUE XIONG,
14                Petitioner,
15
16                         v.                                   13-2626
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gerald Karikari, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Francis W. Fraser, Senior
27                                     Litigation Counsel; Gary J. Newkirk,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation,
30                                     U.S. Department of Justice,
31                                     Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Yue Xiong, a native and citizen of the People’s

 6   Republic of China, seeks review of a June 13, 2013 decision

 7   of the BIA, affirming the December 21, 2011 decision of an

 8   Immigration Judge (“IJ”) denying her application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).    In re Yue Xiong, No. A200 922 420

11   (B.I.A. June 13, 2013), aff’g No. A200 922 420 (Immig. Ct.

12   N.Y. City Dec. 21, 2011).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA.    See Xue Hong Yang

17   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   The applicable standards of review are well established.

19   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534

20 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).   The agency

21   may, “[c]onsidering the totality of the circumstances,” base

22   a credibility finding on an asylum applicant’s demeanor, and

23   inconsistencies in his statements and other record evidence

24   “without regard to whether” they go “to the heart of the


                                    2
 1   applicant’s claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 2   Lin, 534 F.3d at 163-64.

 3       Substantial evidence supports the agency’s

 4   determination that Xiong was not credible.        The IJ found

 5   that Xiong was not credible because her testimony was

 6   inconsistent with that of her sister as to when her sister

 7   last visited China, whether Xiong told her sister before

 8   leaving China that she was a Falun Gong practitioner and had

 9   been arrested, and whether Xiong’s husband ate dinner with

10   her and her sister on the night before the hearing.        The IJ

11   also found Xiong not credible because her testimony about

12   her travel documents was inconsistent and incoherent.           The

13   record supports each of these findings.

14       Xiong argues that the IJ should have credited her

15   testimony over her sister’s and contends that her

16   inconsistent testimony regarding her travel documents should

17   not be held against her because it was “immediately

18   corrected.”   Pet. Br. at 7-8.       The IJ was not, however,

19   required to credit these explanations considering that Xiong

20   provides no reason why she is more credible than her sister,

21   and her correction, which occurred after she was confronted

22   with documentary evidence, does not negate the inconsistency

23   in her testimony.     See Majidi v. Gonzales, 430 F.3d 77, 81

24   (2d Cir. 2005) (holding that an agency need not credit an

                                      3
 1   applicant’s explanations for inconsistent testimony unless

 2   those explanations would compel a reasonable fact-finder to

 3   do so).

 4       These inconsistencies call into question important

 5   aspects of Xiong’s claim, including whether Xiong was in

 6   China at the time of the alleged persecution and whether she

 7   was, or is, a Falun Gong practitioner.      The totality of the

 8   circumstances therefore supports the agency’s adverse

 9   credibility determination.   See 8 U.S.C.

10   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.      Because

11   all of Xiong’s claims turn on her credibility, the adverse

12   credibility determination is dispositive of her claims for

13   asylum, withholding of removal, and CAT relief.      Paul v.

14   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, the pending motion

17   for a stay of removal in this petition is DENIED as moot.

18                                FOR THE COURT:
19                                Catherine O’Hagan Wolfe, Clerk
20
21
22




                                   4